SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-Q xQuarterly Report Under Section 13 or 15(d) of The Securities Exchange Act of 1934 for the quarterly period ended: June 30, 2010. oTransition Report Under Section 13 or 15(d) of the Exchange Act for the transition period from to Commission file number: 0-24930 CTD HOLDINGS, INC. (Exact name of registrant as specified in its charter) Florida 59-3029743 (State or other jurisdictionof incorporation or organization) (IRS Employer Identification No.) 27317 N.W. 78th Avenue, High Springs, Florida32643 (Address of principal executive offices)(Zip Code) Registrant's telephone number, including area code: 386-454-0887 Former name, former address and former fiscal year, if changed since last report: N/A. Check whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). oYeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of 'large accelerated filer, 'accelerated filer,' and 'smaller reporting company' in Rule 12b-2 of the Exchange Act. Large accelerated fileroAccelerated filer o Non-accelerated fileroSmaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) oYes xNo APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. As of August 13, 2010, the Company had outstanding 33,410,295 shares of its common stock. 1 Item 1. Financial Statements. CTD HOLDINGS, INC. CONSOLIDATED BALANCE SHEETS June 30, 2010 December 31, 2009 (Unaudited) ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Accounts receivable Inventory Other current assets - Total current assets PROPERTY AND EQUIPMENT, NET OTHER ASSETS Note Receivable Stockholder loan - Intangibles, net Deferred tax asset Total other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES Accounts payable and accrued expenses $ $ LONG-TERM LIABILITIES Accrued stock compensation - STOCKHOLDERS' EQUITY Common stock, par value $.0001 per share, 100,000,000 shares authorized, 33,678,631 and 31,103,822 shares issued and outstanding, respectively Preferred stock, par value $.0001 per share, 5,000,000 sharesauthorized; Series A, 1 share issued and outstanding - - Additional paid-in capital Accumulated deficit ) ) Treasury stock, at cost - 162,780 shares ) ) Total stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ See accompanying Notes to Financial Statements. 2 CTD HOLDINGS, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended Six Months Ended June 30, June 30, REVENUES Product sales $ Consulting income - - - EXPENSES Personnel Cost of products sold (exclusive of depreciation and amortization, shown separately below) Consulting stock expense - - - Professional fees Office and other 99 Amortization and Depreciation Freight and shipping OPERATING INCOME (LOSS) OTHER INCOME Investment income NET INCOME (LOSS) BEFORE INCOME TAXES ) ) ) Income taxes - NET INCOME (LOSS) $ $ ) $ ) $ ) NET INCOME (LOSS) PER COMMON SHARE $ $ ) $ ) $ ) WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING See Accompanying Notes to Financial Statements. 3 CTD HOLDINGS, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS Increase (Decrease) in Cash and Cash Equivalents (Unaudited) Six Months Ended June 30, CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation and amortization Stock compensation to consultant - Stock compensation to employees Increase or decrease in: Accounts receivable ) ) Inventory ) Other current assets ) - Accounts payable and accrued expenses ) Total adjustments NET CASH PROVIDED BY OPERATING ACTIVITIES CASH FLOWS FROM INVESTING ACTIVITIES Purchase of equipment and building improvements ) ) Cash loaned under note receivable - ) NET CASH USED IN INVESTING ACTIVITIES ) ) CASH FLOWS FROM FINANCING ACTIVITIES Payments received on stockholder loan Repurchase of common stock - ) NET CASH PROVIDED BY (USED IN) FINANCING ACTIVITES ) NET DECREASE IN CASH AND CASH EQUIVALENTS ) ) CASH AND CASH EQUIVALENTS, beginning of period CASH AND CASH EQUIVALENTS, end of period $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION Cash paid for interest $
